Citation Nr: 0935279	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left eye nuclear 
cataract, to include as due to in-service exposure to 
ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Navy, 
with active service from September 1945 to December 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  

Procedural history

The Veteran's claim for service connection for a left eye 
nuclear cataract, to include as due to in-service exposure to 
ionizing radiation, was denied in the July 2004 rating 
decision by the RO in Chicago, Illinois.  The Veteran 
expressed disagreement with that decision in September 2004.  
The RO's findings were confirmed in a June 2005 statement of 
the case (SOC) prepared by a Decision Review Officer (DRO).  
An appeal was perfected with the submission of the Veteran's 
substantive appeal (VA Form 9) in July 2005.  

The Veteran initially requested a videoconference hearing 
with a Veterans Law Judge.  See the Veteran's July 2005 
substantive appeal and an August 2005 Hearing Election Form.  
However, a January 2007 Report of Contact reflects that the 
Veteran wished for no hearing of any kind, and that his 
appeal to be forwarded to the Board for adjudication.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

In September 2009, the Board granted the Veteran's motion to 
have this appeal advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  See also 38 U.S.C.A. § 7107(a)(2) (West 
2002).

Clarification of issue on appeal

The RO has characterized the Veteran's claim as service 
connection for bilateral cortical cataracts.  The Veteran has 
specifically limited his appeal to vision problems in his 
left eye only.  See the Veteran's December 2003 claim, 
September 2004 notice of disagreement and July 2005 
substantive appeal.  The issue on appeal has been stated 
accordingly.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while 
serving at Bikini Atoll in the Marshall Islands aboard the 
USS Robert K. Huntington from July 1, 1946 to July 25, 1946.  
He also sustained a foreign body in his left eye in 1947, 
which he retained until 2003.  

2.  The Veteran has been diagnosed with a left eye nuclear 
cataract.  

3.  The competent medical evidence of record indicates that 
the Veteran's left eye nuclear cataract is not related to his 
naval service.


CONCLUSION OF LAW

The Veteran's left eye nuclear cataract was not incurred in 
or aggravated by military service, to include as due to 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
a left eye nuclear cataract, to include as due to in-service 
exposure to ionizing radiation

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated January 5, 
2004.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the January 2004 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letters informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The Board notes that the January 2004 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 Dingess letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with a physical examination in 
May 2004.  See 38 C.F.R. § 3.159(c) (4).  

Concerning the May 2004 VA examination, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of 
the examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service 
medical records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran 
and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he presented evidence and 
testimony at a VA Travel Board hearing before the undersigned 
at the Boston RO. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service-connected in radiation-exposed Veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a Veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service-connected for radiation- 
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) any other cancer.  See 38 C.F.R. 
§ 3.311(b)(2).  Section 3.311(b)(5) requires that posterior 
subcapsular cataracts must become manifest six months or more 
after exposure.  See 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2008).  

Analysis

The Veteran contends that while serving at Bikini Atoll in 
the Marshall Islands aboard the USS Robert K. Huntington from 
July 1, 1946 to July 25, 1946, he was exposed to ionizing 
radiation which has led to his currently diagnosed nuclear 
cataract of the left eye.

Initial matter

The Veteran has been diagnosed with a nuclear cataract of the 
left eye.  See an April 2003 VA treatment record.  The Board 
notes that the Veteran's diagnosed nuclear cataract is not 
listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2).  A 
posterior subcapsular cataract, which is so listed, has not 
been demonstrated.  See 38 C.F.R. § 3.311(b)(2)(ii).  

[In this connection, cataracts are described according to 
their location.  A "subcapsular cataract", as the name 
implies, is located immediately below the capsule. A 
"nuclear cataract" is a type of cataract which occurs deep 
in the lens.  Use of the term "nuclear" has nothing to do 
with etiology, in particular exposure to ionizing radiation.  
See Cecil Textbook of Medicine, 19th edition . at 2270.]      

The Board will now address in turn the three methods, 
discussed in detail above, through which service connection 
based upon radiation exposure may be granted [38 C.F.R. §§ 
3.309(d) and § 3.311, and Combee].

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the Veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
Veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3) (2008).

The medical evidence of record establishes that the Veteran 
has been diagnosed with a nuclear cataract of the left eye.  
See e.g., an April 2003 VA treatment record.  This is not one 
of the diseases specific to radiation exposed Veterans listed 
under 38 C.F.R. § 3.309(d)(2).  Thus, the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are 
not applicable in this case.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed Veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  However, absent competent evidence that the Veteran 
was exposed to radiation, VA is not required to forward the 
claim for consideration by the Under Secretary for Benefits.  
See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

A has been discussed above despite its name, the diagnosed 
nuclear cataract of the left eye is not listed as a 
radiogenic disease in 38 C.F.R. § 3.311(b)(2).  Accordingly, 
consideration of service connection based on the procedural 
advantages of 38 C.F.R. § 3.311 is not warranted.

Direct service connection - Combee

The Board is also obligated to consider service connection 
without reference to the radiation regulations, 38 C.F.R. §§ 
3.309(d) and 3.311.  The Federal Circuit in Combee determined 
that the regulations governing presumptive service connection 
for radiation exposure do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.

In this case, the Veteran has asserted that a his visual 
problems in his left eye have been caused by a "retained 
nuclear fragment" which had been embedded in his left eye 
from 1947 until 2003.  See the July 2005 substantive appeal.  

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to Hickson element (1), as noted elsewhere in 
this decision, the Veteran has been diagnosed with a nuclear 
cataract of the left eye.  Hickson element (1) has therefore 
been met.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records do not indicate, and the Veteran does not 
contend, that he suffered a disease of the left eye during 
his military service.

Concerning in-service injury, the Veteran's service treatment 
records indicate that a paint chip was lodged in his left eye 
in April 1947 while performing his duties in service, and a 
corneal ulcer developed.  The Veteran's service medical 
records reflect that the Veteran received treatment and 
"part" of the foreign object was removed in 1947.  See an 
April 1947 service treatment record.  Additionally, as noted 
elsewhere in this decision, the Veteran is considered to be a 
radiation-exposed veteran.  The Veteran appears to have 
juxtaposed these two concepts into his description of a 
"retained nuclear fragment".  In any event, there is thus 
evidence of in-service left eye injury and exposure to 
ionizing radiation during service.  Hickson element (2) has 
been satisfied.

With respect to Hickson element (3), medical nexus, the only 
competent medical opinion of record is that of the May 2004 
VA examiner, who indicated that the Veteran's left eye 
nuclear cataract was not the result of his military service, 
to include exposure to ionizing radiation.  Specifically, the 
VA examiner stated "It is unlikely that the ocular impairment 
was caused or aggravated by military service.  [The Veteran] 
has [history of a] foreign body [in the left eye] and 
resulting corneal abrasion.  This was not related to the 
[Veteran's] radiation exposure.  I do not believe that his 
cataract [left eye] was a result of his radiation exposure 
either." 

The Board notes the Veteran's assertions that a surgeon at 
the St. Louis VAMC told him that his cataract was unusual and 
that it was caused by the paint chip in his eye.  See the 
Veteran's July 2005 substantive appeal.  However, no such 
notation from any VA medical professional is of record in the 
claims folder.  The Veteran's report of what a health care 
provider purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

The Veteran has been accorded ample opportunity to submit 
competent medical nexus evidence in support of his claim; he 
has not done so.  See 38 U.S.C.A. § 5107(a) (2002) [the 
claimant has a responsibility to support a claim for VA 
benefits.]

To the extent that the Veteran himself contends that a 
medical relationship exists between his left eye nuclear 
cataract and his naval service, any such statements offered 
in support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  It is true that part of the paint chip was 
retained in the Veteran's left eye from 1947 to 2003.  
However, there is no evidence that the paint chip was 
responsible for the cataract.  The cataract itself was 
initially identified in February 2000 VA, nearly fifty-three 
years after the Veteran left military service.  Thus, 
continuity of symptomatology of the claimed cataract is not 
established.  

In Voerth v. West, 13 Vet. App. 117 (1999), the Court noted 
that the continuity of symptomatology provisions of 38 C.F.R. 
§ 3.303 do not relieve a claimant of the burden of providing 
a medical nexus.  As discussed above, such medical nexus 
evidence is lacking in this case.

In short, with respect to Hickson element (3), the competent 
medical opinion evidence is against the Veteran's claim.  In 
addition, there is no competent evidence of continuity of 
symptomatology after service.  For these reasons, Hickson 
element (3) has not been met, and the Veteran's claim fails 
on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to 
service connection for a left eye nuclear cataract, to 
include as due to in-service exposure to ionizing radiation.  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for a left eye nuclear 
cataract, to include as due to in-service exposure to 
ionizing radiation is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


